UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4937


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRAN DEVON COOK,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00161-D-1)


Submitted:   November 18, 2010             Decided:   December 1, 2010


Before MOTZ and     KING,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


William Dial Delahoyde, WILLIAM D. DELAHOYDE, PLLC, Raleigh,
North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Iran      Devon    Cook      appeals     from     his   conviction        and

262-month sentence following his guilty plea to one count of

possession with intent to distribute crack cocaine, in violation

of 21 U.S.C. § 841(a) (2006); and one count of possession of a

firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A) (2006).                         Cook’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738,

744 (1967), stating that there are no meritorious issues for

appeal,      but       questioning      whether      Cook     received        ineffective

assistance of trial counsel.                Cook, advised of his right to file

a pro se supplemental brief, has not done so.                            The Government

has   moved       to   dismiss   Cook’s      appeal     based     upon    a    waiver   of

appellate rights in his plea agreement.

              A    defendant     may    waive    the    right    to   appeal     if   that

waiver is knowing and intelligent.                     United States v. Manigan,

592 F.3d 621, 627 (4th Cir. 2010).                     Generally, if the district

court questions a defendant regarding the waiver of his right to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is

valid and enforceable.            United States v. Johnson, 410 F.3d 137,

151   (4th    Cir.      2005).       The    question     of     whether    a   defendant

validly waived her right to appeal is a question of law that we

review de novo.          Manigan, 592 F.3d at 626.



                                             2
            Our review of the record leads us to conclude that

Cook   knowingly     and    voluntarily         waived   the    right   to   appeal   a

sentence within the Guideline range established at sentencing.

As Cook’s sentence was within that range, he has waived review

of his sentence.          We thus grant in part the Government’s motion

to dismiss the appeal.

            The appellate waiver does not, however, encompass the

ineffective assistance of trial counsel claim raised by Cook’s

appellate     counsel.            Cook      claims       that      counsel    rendered

ineffective assistance by failing to challenge Cook’s criminal

history and failing to argue for a sentence below the advisory

Guidelines range.          We conclude, however, that these claims must

be considered in a post-conviction proceeding brought pursuant

to   28   U.S.C.A.    §    2255     (West   Supp.      2010),      because   counsel’s

alleged deficiencies do not conclusively appear on the record.

See United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir.

2010); United States v. Benton, 523 F.3d 424, 435 (4th Cir.

2008).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the plea agreement’s waiver of appellate rights.                           We

therefore    dismiss       Cook’s    appeal      in   part   and    affirm   in   part.

This court requires that counsel inform Cook, in writing, of the

right to petition the Supreme Court of the United States for

                                            3
further review.        If Cook requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in    this    court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Cook.           We dispense with oral argument because the

facts   and   legal     contentions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid    the

decisional process.

                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




                                          4